SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1248
CA 12-00668
PRESENT: CENTRA, J.P., CARNI, WHALEN, AND MARTOCHE, JJ.


WILLIAM F. WHITE, INDIVIDUALLY AND AS EXECUTOR
OF THE ESTATE OF BONNIE L. WHITE, DECEASED,
PLAINTIFF-APPELLANT,

                      V                                           ORDER

FRANK B. IACOVANGELO, AS ADMINISTRATOR OF THE
ESTATE OF THAD BOSS, M.D., DECEASED, ET AL.,
DEFENDANTS,
AND TARA J. MAHAR, M.D., DEFENDANT-RESPONDENT.


DEMPSEY & DEMPSEY, BUFFALO (HELEN K. DEMPSEY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (DANIEL P. PURCELL OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Steuben County
(Marianne Furfure, A.J.), entered June 30, 2011. The order granted
the motion of defendants for summary judgment dismissing all claims
against defendant Tara J. Mahar, M.D.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 9, 2012                     Frances E. Cafarell
                                                 Clerk of the Court